Exhibit 10.1

March 18, 2010

Mr. Martin Moskovits

API Technologies Corp.

1600 Cottontail Lane

Somerset, NJ 08873-5117

 

  Re: Agreement and Release

Dear Martin:

This letter (i) shall confirm that you and API Technologies Corp. (the
“Company”) have mutually agreed to terminate your employment agreement dated
February 14, 2007 (the “Employment Agreement”) and that you shall resign as
Chief Technology Officer of the Company both effective as of April 2, 2010 (the
“Termination Date”), and (ii) shall evidence the legal agreement between us with
respect to your separation from the Company, and related matters.

1. You and the Company agree that no further amounts are due to you under the
Employment Agreement or applicable law (other than reimbursement for ordinary
and customary approved business expenses incurred by you on or prior to April 2,
2010), but that the Company has elected to pay you and you have agreed and
accept a lump sum amount of $100,000 (the “Severance Payment”), payable as
described below. You agree that the Severance Payment is in excess of any
salary, bonus or similar compensation due to you. The Severance Payment will be
subject to state and federal withholding requirements and any other deductions
generally applicable to Company employees, and will be paid to you within ten
(10) days after the Effective Date (as defined below). You agree that the
payments described herein shall be in complete satisfaction of any and all
accrued and unpaid compensation, bonus, vacation pay, severance pay, and any
other compensation, pay or other obligation of any kind or nature which may be
outstanding to you as a result of your employment with the Company.

2. The Company agrees to amend your Non Statutory Stock Option Agreements dated
May 30, 2008 for an aggregate of 366,667 options to extend the expiration date
of the vested options under those agreements to six (6) months from the
Termination Date (the “Option Extension”), other than vested options that expire
by their terms on March 14, 2011. The unvested options under your May 30, 2008
option agreements shall expire in accordance with the terms of those option
agreements.

3. Except as described above, all employee benefits and compensation you have
been receiving shall cease effective as of the Termination Date; except for such
benefits that are required by law to continue, such as your eligibility to
continue to participate in the Company’s group health plan (at your expense) to
the extent provided by COBRA and/or other applicable state requirements.

4. In the event that you introduce the Company to a purchaser for the capital
stock of API Nanofabrication and Research Corporation (“Nano”) or substantially
all of the assets of Nano (the “Transaction”), the Company shall pay you a
percentage of the cash portion of the



--------------------------------------------------------------------------------

purchase price paid to the Company or Nano at the closing of the Transaction
(the “Closing”). You shall be entitled to receive five percent (5%) of the first
$2,000,000 and two percent (2%) of amounts in excess of $2,000,000 of the cash
portion of the purchase price paid to the Company at the Closing, which amounts
shall be paid to you within ten (10) days after the Closing.

5. In consideration of the Severance Payment and the Option Extension and the
Company’s release, except for the obligations of the Company herein, you (for
yourself and your successors, heirs, and assigns) hereby release and discharge
the Company and its current and former officers, directors, shareholders,
employees, affiliates, representatives, and agents (collectively, the “Released
Parties”) from any and all claims, debts, damages, obligations, liabilities, and
causes of action of any kind, whether or not now known, fixed or contingent, and
regardless of the theory of liability (including without limitation contract,
tort, property, statutory or otherwise), which you have or had for any reason
whatsoever from the beginning of time until the date of this release, including
without limitation, relating to or arising out of any current circumstance, any
past activity of any of the Released Parties, or your employment or other
relationship with the Company, including without limitation, all claims, suits,
and causes of action arising under the civil rights and discrimination laws of
the United States of America and the State of New York including, but not
limited to, Title VII of the Civil Rights Act of 1964, as amended, 41 U.S.C.
§ 2000(e) et. seq.; The New York Human Rights Law: The New York Civil Rights
Law; The New York State Executive Law; The New York City Administrative Code;
The Americans with Disabilities Act of 1990, 42 U.S.C. § 1201, et. seq.; The
Rehabilitation Act of 1993, as amended, 29 U.S.C § 701 et. seq.; The Family and
Medical Leave Act of 1993, 29 U.S.C. § 2601, et. seq.; The Employee Retirement
Securities Act of 1973, 29 U.S.C. § 1001 et. seq.; The Civil Rights Act of 1866
and 1964, as amended, 42 U.S.C. § 1981; The Fair Credit Reporting Act, 15 U.S.C
§ 1681; et. seq.; The National Labor Relations Act, as amended (29 U.S.C. §§ 151
et. seq.; The Fair Labor Standards Act, 29 U.S.C § 201 et. seq.; and the Age
Discrimination in Employment Act (ADEA), 29 U.S.C. § 621 et. seq.; any federal,
state, local or municipal law, statute, ordinance, regulation, order or public
policy affecting or relating to the claims and rights of employees (or any
replacement or successor statutes or regulations); all claims under the United
States Constitution and the Constitution of the State of New York; all claims
arising from contract or public policy, as well as tort, tortuous conduct,
breach of contract, intentional infliction of emotional distress, negligence,
discrimination, harassment, and retaliation, together with all claims for
monetary and equitable relief, punitive and compensatory relief and attorneys’
fees and costs; and all claims for wages, vacation pay, severance pay, back pay,
front pay, bonus, profit sharing, ownership claims, or other compensation,
benefits, accrued liabilities, or damages at law or in equity, that may have
been created as the result of your employment at the Company or the termination
thereof, or otherwise, except as specifically reserved and provided for herein.
Nothing contained herein shall constitute an admission of liability.

You understand and agree that you are releasing the Released Parties from any
and all claims by which you are giving up the opportunity to recover any
compensation, damages, or any other form of relief in any proceeding brought by
you or on your behalf. You understand that this release expressly includes all
claims that could have been raised in a federal, state, county or local court
and that this release also includes all claims for attorneys’ fees and any other
remedy that could have been sought in connection with any of the released
claims.



--------------------------------------------------------------------------------

Notwithstanding the foregoing, this Agreement is not intended to operate as a
waiver of any retirement or pension benefits that are vested, the eligibility
and entitlement to which shall be governed by the terms of the applicable plan.
Nor shall this Agreement operate to waive or bar any claim or right which may
not by operation of law or regulation be waived or barred.

6. The Company, on behalf of itself and its subsidiaries, hereby releases and
discharges you and your successors, heirs, and assigns (the “Moskovits Released
Parties”) from any and all claims, debts, damages, obligations, liabilities, and
causes of action of any kind, whether or not now known, fixed or contingent, and
regardless of the theory of liability (including without limitation contract,
tort, property, statutory or otherwise), which the Company or such subsidiaries
have or had against any of the Moskovits Released Parties for any reason
whatsoever from the beginning of time until the date of this release.

7. You state that at the time you execute this Agreement you are not aware of
any facts or incidents of wrongdoing, liability, harassment, discrimination or
retaliation by the Company against you from the beginning of time up to the date
you sign the Agreement. The parties further understand that this Agreement
creates no precedent for the Company in dealing with any future employment
separations.

8. Notwithstanding the termination of the Employment Agreement, for purposes of
clarification and without limitation, you remain bound by the provisions of
Section 11(a) of the Employment Agreement for the Restricted Period (as defined
in therein) and Sections 12 (a) and 12 (b) of the Employment Agreement and you
agree to honor and perform your obligations thereunder.

9. Each of the Company and you agree not to disparage the other (including that
your agreement not to disparage any shareholder, officer, director, agent, or
trading partner of the Company (“Related Parties”)) and not to make any negative
statements about the other (or such Related Parties) to any third party for an
indefinite period.

10. You represent, warrant, and covenant that you have returned, or will
immediately return promptly, or have otherwise left at the Company office all
Company property, including all documents, system instructions and other
property that you have received or prepared in the course of your employment.

11. This letter agreement constitutes our entire agreement with respect to the
subject matter hereof and may not be amended except by an express writing signed
by both parties. Whenever possible, each provision of this letter agreement will
be interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this letter agreement is held to be prohibited by or
invalid under applicable law, such provision will be ineffective only to the
extent of such prohibition or invalidity, without invalidating the remainder of
this letter agreement. This letter agreement may be signed in counterparts and
shall be governed by New York law. The exclusive venue for the resolution of any
dispute involving or arising out of this Agreement or your employment with the
Company shall be the state or federal courts located in Suffolk County, New
York, provided that equitable relief may be sought by the Company where
necessary for enforcement. You waive your rights to contest such jurisdiction.



--------------------------------------------------------------------------------

12. You acknowledge that, in accordance with the ADEA and in compliance with the
Older Workers Benefit Protection Act, you:

Have been, and are hereby, advised to consult with an attorney prior to
executing this Agreement and have had the opportunity to do so;

Are receiving consideration under this Agreement which is greater in kind and
amount than that to which you would otherwise be entitled;

Have been given a period of twenty-one (21) days within which to consider this
Agreement, which allows you to make a knowing, voluntary, and fully informed
decision;

Have availed yourself of all opportunities you deem necessary to make a
voluntary, knowing, and fully informed decision; and

Are fully aware of your rights, and have carefully read and fully understand all
provisions of this Agreement before signing.

This Agreement may only be accepted during the twenty-one (21) day period after
you receive this Agreement. In the event the Company has not received an
executed copy of this Agreement from you within the twenty-one (21) day period
after the date you receive this Agreement, the offer made herein by the Company
shall be deemed automatically revoked. In the event you execute this Agreement
within the twenty-one (21) days following your receipt of this Agreement
(“Twenty-One Day-Period”), you shall have an additional period of seven (7) days
to revoke the Agreement. Any revocation shall be in writing and
addressed/delivered to the attention of API Technologies, Inc., 345 Pomroys
Drive, Windber, PA 15936, Attn: Chief Executive Officer. This Agreement shall
not become effective, therefore, and none of the payments set forth in this
Agreement shall become due until you have executed the Agreement and the
seven-day revocation period has expired without revocation being exercised (the
“Effective Date”).

We encourage you to consult with any attorney or advisor of your choice prior to
entering into this letter agreement, and you acknowledge and agree that you have
had the opportunity to do so, that you understand the terms of this letter, and
have voluntarily entered into the arrangements set forth herein. Please sign
where indicated below to evidence your agreement to the terms set forth in this
letter.

 

API Technologies Corp.

/s/ Stepen Pudles

By:   Stephen Pudles   Chief Executive Officer

Agreed:

 

Martin Moskovits

/s/ Martin Moskovits

Date:  March 10, 2010